Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
December 23, 2009, by and among Cambridge Heart, Inc., a Delaware corporation
(the “Company”), and the purchasers identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Massachusetts are authorized or required by law or other governmental action to
close.

“Certificate” shall have the meaning ascribed to such term in Section 2.1.

“Closing” means the closing of the purchase and sale of the Preferred Stock and
Warrants pursuant to Section 2.1.

“Closing Date” means the Trading Day not more than three Trading Days after all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Preferred Stock and the
Warrants (other than conditions to be satisfied at Closing, which are satisfied
or waived at the Closing) have been satisfied or waived, or such later date as
the Company and the Majority Purchasers (as hereinafter defined) agree.

 

1



--------------------------------------------------------------------------------

“Closing Price” means $0.071 (which is the average of the closing prices of the
Common Stock as reported on the OTC Bulletin Board on the 20 consecutive Trading
Days ending on the last trading day prior to December 22, 2009).

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or a Subsidiary
that entitle the holder thereof to acquire Common Stock at any time, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company Counsel” means Nutter, McClennen & Fish LLP.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Shares.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Equitable Exceptions” shall have the meaning ascribed to such term in
Section 3.1(c).

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Long-Term Warrants” means the Warrants described in Section 2.2(a)(iv), in the
form of Exhibit A attached hereto.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Per Share Purchase Price” equals $1,000.00.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

2



--------------------------------------------------------------------------------

“Preferred Shares” means the shares of Series D Preferred Stock, $.001 par value
per share issued or issuable to the Purchasers pursuant to this Agreement

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Preferred Shares, the Warrants, the Conversion Shares and
the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Series C-1 Certificate” means a Certificate of Designation of Series C-1
Preferred Stock in the form attached hereto as Exhibit C.

“Series C Share Exchange” means the issuance of 5,000 shares of Series C-1
Convertible Preferred Stock, $.001 par value per share, of the Company having
the rights and preferences set forth in the Series C-1 Certificate to the sole
holder of shares of the Company’s Series C Convertible Preferred Stock, $.001
par value per share (the “Series C Convertible Preferred Stock”) in exchange for
5,000 shares of Series C Convertible Preferred Stock.

“Short-Term Warrants” means the Warrants described in Section 2.2(a)(iii), in
the form of Exhibit B attached hereto.

“Subscription Amount” shall mean, as to each Purchaser, the amount to be paid
for the Preferred Stock purchased hereunder as specified adjacent to such
Purchaser’s name and next to the heading “Subscription Amount” on Schedule I
attached hereto, in United States Dollars and in immediately available funds.

“Subsidiary” means any subsidiary of the Company as defined in Rule 1-02 of
Regulation S-X promulgated by the SEC pursuant to the Exchange Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink OTC Markets, Inc. (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) and (ii) hereof, then
Trading Day shall mean a Business Day.

 

3



--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex
Equities, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

“Warrants” means the Warrants described in Sections 2.2(a)(iii) and (iv),
including the Short-Term Warrants and the Long-Term Warrants.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. The Company shall adopt and file with the Secretary of State of the
State of Delaware on or before the Closing, a Certificate of Designation of
Series D Preferred Stock in the form attached hereto as Exhibit D (the
“Certificate”). On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Purchaser
severally agrees to purchase that number of Preferred Shares at the Per Share
Purchase Price as set forth opposite such Purchaser’s name on Schedule 1 hereto.
Subject to the terms and conditions set forth in this Agreement, at the Closing,
each Purchaser shall deliver the Subscription Amount to the Company via wire
transfer and the Company shall deliver to each Purchaser their respective
Preferred Shares and Warrants as determined pursuant to Section 2.2(a). Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of Company Counsel, or such other location as the
parties shall mutually agree.

2.2 Deliveries.

 

  a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser or a duly designated representative thereof the following:

 

  (i) this Agreement duly executed by the Company;

 

  (ii) a legal opinion of Company Counsel, in the form of Exhibit E attached
hereto;

 

  (iii) a written certificate from an officer of the Company, dated the Closing
Date, confirming that the conditions precedent in Section 2.3(b)(i), (ii) and
(iv) have been satisfied;

 

  (iv) a certificate evidencing a number of Preferred Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser;

 

4



--------------------------------------------------------------------------------

  (v) a Short-Term Warrant, registered in the name of such Purchaser, pursuant
to which such Purchaser shall have the right to purchase a number of shares of
Common Stock equal to 50% of the quotient obtained by dividing (a) the
Subscription Amount by (b) the product of 1.15 multiplied by the Closing Price;
and

 

  (vi) a Long-Term Warrant, registered in the name of such Purchaser, pursuant
to which such Purchaser shall have the right to purchase a number of shares of
Common Stock equal to 30% of the quotient obtained by dividing (a) the
Subscription Amount by (b) the product of 1.15 multiplied by the Closing Price.

 

  b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:

 

  (i) this Agreement duly executed by such Purchaser; and

 

  (ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.

2.3 Closing Conditions.

 

  a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

  (i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;

 

  (ii) all obligations, covenants and agreements of the Purchasers required to
be performed at or prior to the Closing Date shall have been performed;

 

  (iii) the delivery by the Purchasers of the items set forth in Section 2.2(b)
of this Agreement; and

 

  (iv) the Company shall have filed the Series C-1 Certificate with the
Secretary of State of the State of Delaware, consummated the Series C Share
Exchange and received the requisite consent of the sole holder of Series C-1
Convertible Preferred Stock of the Company.

 

  b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

  (i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;

 

5



--------------------------------------------------------------------------------

  (ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

  (iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and

 

  (iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules, the Company hereby makes the
representations and warranties set forth below to each Purchaser.

(a) Subsidiaries. The Company has no subsidiaries.

(b) Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation or
default of any of the provisions of its certificate of incorporation and bylaws.
The Company is duly qualified to conduct business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”), and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection

 

6



--------------------------------------------------------------------------------

therewith other than in connection with the Series C Share Exchange and the
Required Approval. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law
(collectively, the “Equitable Exceptions”).

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) subject to the
consummation of the Series C Share Exchange and the receipt of the Required
Approval, conflict with or violate any provision of the Company’s certificate of
incorporation or bylaws, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the consummation of the Series C Share Exchange and receipt of the Required
Approval, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4(b), (ii) the filing of Form D with
the SEC and such filings as are required to be made under applicable state
securities laws, and (iii) the filing of the Series C-1 Certificate with the
Secretary of State of the State of Delaware, the consummation of the Series C
Share Exchange, and the requisite consent of the sole holder of the Series C
Convertible Preferred Stock (which shall be the sole holder of Series C-1
Convertible Preferred Stock following the Series C Share Exchange) (the
“Required Approval”).

 

7



--------------------------------------------------------------------------------

(f) Issuance of the Securities. The Preferred Shares and Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Conversion Shares have been duly authorized and reserved for issuance and when
so issued in accordance with the terms of the applicable Transaction Documents,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Warrant Shares have been duly authorized and
reserved for issuance upon exercise of the Warrants and when so issued in
accordance with the terms of the Warrants will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g) hereto. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to existing
employee benefit plans or pursuant to the conversion or exercise of outstanding
Common Stock Equivalents. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except (i) as a result
of the purchase and sale of the Shares, (ii) as set forth in the Company’s most
recently filed periodic report under the Exchange Act, or (iii) as set forth on
Schedule 3.1(g), there are no outstanding options, warrants, rights to subscribe
to, calls or commitments of any kind whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance in all material respects with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. Any
statements in the SEC Reports (as defined below) regarding employee and director
stock options are accurate in all material respects. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d)

 

8



--------------------------------------------------------------------------------

thereof, for the two years preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock except as disclosed on Schedule 3.1(i), and (v) the Company
has not issued any equity securities to any officer, director or Affiliate,
except pursuant to existing Company stock option or stock plans. The Company
does not have pending before the SEC any request for confidential treatment of
information, except as disclosed on Schedule 3.1(i).

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened in writing against or affecting the Company or any of its properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have

 

9



--------------------------------------------------------------------------------

or reasonably be expected to result in a Material Adverse Effect. No director or
officer of the Company, is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty within the last five years. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company or to the knowledge of the
Company any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

(l) Compliance. The Company (i) neither is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, and
(iii) neither is nor has been in violation of any statute, rule or regulation of
any governmental authority, including without limitation all foreign, federal,
state and local laws applicable to its business except in each case as could not
reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company owns no real property and has good title in all
personal property owned by it that is material to the business of the Company,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company are held by it under valid, subsisting and enforceable
leases of which the Company is in compliance, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(o) Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with its business as described in the SEC
Reports, except for such instances, if any, where the failure to have such
rights could not reasonably be expected to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). The Company has not
(i) received a written notice that the Intellectual Property Rights used by the
Company violate or infringe upon the rights of any Person, or (ii) received a
written invitation to license any Intellectual Property Rights of a Person in
order to avoid such a violation or infringement. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable (subject only to
the Equitable Exceptions) and there is no existing infringement by another
Person of any of the Intellectual Property Rights.

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks, including, without limitation,
products liability, and in such amounts as are prudent and customary in the
businesses in which the Company is engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount. To the best knowledge of the Company, such insurance
contracts and policies are accurate and complete. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business on terms consistent with market for
the Company’s line of business.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company, or any person who
served as an officer or director in the 12 months prior to the date of this
Agreement, and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other equity compensation or employee benefits, including, without limitation,
stock option agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are

 

11



--------------------------------------------------------------------------------

recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to the
knowledge of the Company, in other factors that could significantly affect the
Company’s internal controls.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(v) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration.

 

12



--------------------------------------------------------------------------------

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(x) Disclosure. All disclosure provided to the Purchasers regarding the Company,
its business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, furnished by or on behalf of the Company with
respect to the representation and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor, to the knowledge of the Company, any Affiliate of the Company or any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any Trading Market on which any of the securities
of the Company are listed or designated.

(z) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for

 

13



--------------------------------------------------------------------------------

reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Closing Date. The SEC Reports set forth as
of the dates thereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $50,000
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness.

(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and (ii) has no knowledge of a tax deficiency which has been asserted
or threatened against the Company.

(bb) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(cc) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended

(dd) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s Annual Report on Form 10-K for the year ending December 31, 2009, are
a registered public accounting firm as required by the Securities Act.

(ee) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions

 

14



--------------------------------------------------------------------------------

contemplated thereby. The Company further acknowledges that no Purchaser is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Purchaser or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Purchasers’ purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares (other than for the placement agent’s placement
of the Shares), or (iii) paid or agreed to pay to any person any compensation
for soliciting another to purchase any other Shares of the Company.

(gg) FDA Compliance. The conduct of business by the Company complies, and at all
times has substantially complied, in all material respects with (a) the Federal
Food, Drug and Cosmetic Act and similar federal, state, local and foreign laws
applicable to the evaluation, testing, manufacturing, distribution, advertising
and marketing of each of the Company’s products, in whatever stage of
development or commercialization, and (b) the Federal Anti-Kickback Statute and
any similar health care fraud and abuse laws. The Company has not received any
notification asserting, or has no knowledge of, any present or past failure to
comply with or violation of any such act and statutes.

(ii) No False Statements. Neither the Company nor any officer, employee or agent
of the Company has made an untrue statement of a material fact or fraudulent
statement to the FDA or any other governmental entity, failed to disclose a
material fact required to be disclosed to the FDA or any other governmental
entity, or committed an act, made a statement, or failed to make a statement
that, at the time such disclosure was made, in each case, relating to Company’s
business, could reasonably be expected to provide a basis for the FDA or any
other governmental entity to invoke any policies respecting Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities, including but not
limited to the FDA policy set forth in 56 Fed. Reg. 46191 (September 10, 1991)
or any similar policy. The Company has not been convicted of any crime or
engaged in any conduct for which debarment is mandated by 21 U.S.C. § 335a(a) or
any similar law for which debarment is authorized by 21 U.S.C. § 335a(b) or any
similar law.

(jj) Disclaimer of Other Representations and Warranties; Knowledge.

(i) The Company does not make and has not made, and shall not be deemed to have
made, any representations or warranties relating to the Company’s business or
assets, or otherwise in connection with the transactions contemplated hereby,
other

 

15



--------------------------------------------------------------------------------

than those expressly set forth herein which are made by the Company. Without
limiting the generality of the foregoing, the Company has not made and shall not
be deemed to have made, any representations or warranties as to the information
contained in any presentation relating to the Company in connection with the
transactions contemplated hereby, and no statement made in any such presentation
shall be deemed a representation or warranty hereunder or otherwise. It is
understood that any cost estimates, projections or other predictions, any data,
and any financial information or presentations by the Company’s management are
not and shall not be deemed to be or to include representations or warranties of
Company (it being understood that this Section 3.1(jj) shall not be deemed to
limit the representations and warranties contained herein, including, without
limitation, those with respect to the SEC Reports). No person has been
authorized by the Company to make any representation or warranty relating to the
Company or otherwise in connection with the transactions contemplated hereby
and, if made, such representation or warranty must not be relied upon as having
been authorized by the Company.

(ii) Whenever a representation or warranty made by the Company herein refers to
the knowledge of the Company, such knowledge shall be deemed to consist only of
the actual knowledge of the officers of the Company.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser has full power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out the obligations thereunder. Each Purchaser
not a natural person is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by each
Purchaser that is not a natural person of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of such Purchaser.

(b) Execution. Each Transaction Document to which such Purchaser is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

16



--------------------------------------------------------------------------------

(c) Own Account. Such Purchaser understands that the Securities are restricted
securities and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no arrangement or understanding with any other persons
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. The Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it converts the
Preferred Shares into Conversion Shares or exercises any Warrants, it will be
either: (i) an “accredited investor” as defined in Rule 501(a) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(f) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(g) Access to Information. Such Purchaser acknowledges that it has reviewed the
Disclosure Schedules and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect

 

17



--------------------------------------------------------------------------------

the Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Schedules and the Company’s representations and warranties contained
in the Transaction Documents.

(h) Disclosure. Such Purchaser acknowledges and agrees that the Company does not
make and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1 hereof.

(i) Address. Such Purchaser’s address on the signature page hereto indicates the
true state of residence of such Purchaser.

(j) Transactions in Securities. During the period from the commencement of
negotiations between such Purchaser and the Company with respect to the
transactions contemplated by this Agreement and the date hereof, such Purchaser
has not established a short position with respect to the Company’s Common Stock.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
[EXERCISABLE] [CONVERTIBLE]] HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH

 

18



--------------------------------------------------------------------------------

APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.

(c) Certificates evidencing the Conversion Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) following any sale of such Conversion Shares or Warrant Shares pursuant to
Rule 144 (assuming the transferor is not an Affiliate of the Company) or (ii) if
such legend is not required under applicable requirements of the Securities Act
and the rules and regulations promulgated thereunder (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
agrees that at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than three Trading Days following the delivery
by a Purchaser to the Company or the Company’s transfer agent of a certificate
representing Conversion Shares or Warrant Shares, as applicable, issued with a
restrictive legend, and receipt by the Company and Company Counsel of a written
request that the Company remove the legend from such certificate, deliver or
cause to be delivered to such Purchaser a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Conversion Shares or Warrant Shares subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company’s Direct Registration System.

4.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to

 

19



--------------------------------------------------------------------------------

the Exchange Act. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Purchaser to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval of the sale of Securities to the Purchasers unless stockholder approval
is obtained before the closing of such subsequent transactions.

4.4 Confidentiality; Required Disclosure.

(a) Each party agrees, and will cause its affiliates, to keep confidential and
not to publish (by press release, press interview, or otherwise) or otherwise
divulge or use for its own benefit or for the benefit of any third party any
information of a confidential or proprietary nature furnished to it by the other
party, or the existence and terms of this Agreement, without the prior written
approval of the other party, except to those of such party’s employees and
representatives as may need to know such information for purposes of the
transactions contemplated by the parties’ agreements, and except as required by
applicable law or by obligations pursuant to any listing agreement with or rules
of any Trading Market. In the event of any such required disclosure, including
the filings described in Section 4.4(b) below, the disclosing party will
(i) provide the other party with written notice of the required disclosure at
least 48 hours in advance of such disclosure, and (ii) limit such disclosure to
the minimum required under the applicable law or obligations, whether through a
request for confidential treatment or otherwise. The confidentiality obligation
described above shall not apply to information of the other party which: (a) was
already known by the recipient prior to the time of its disclosure by the
disclosing party to the recipient; (b) is publicly available or later becomes
publicly available through no fault of the recipient; or (c) is disclosed to the
recipient by a third party having no similar confidentiality obligation. This
obligation shall terminate three years after execution of this Agreement.

(b) The Company shall (i) timely file with the SEC a Current Report on Form 8-K
with respect to the transactions contemplated by this Agreement, and (ii) make
such other filings and notices in the manner and time required by the SEC and
the Trading Market, provided, in the case of a filing or notice described in
clause (i) or (ii) above, that the information contained in such filing or
notice is limited to the information necessary in order for the Company to
comply with the Exchange Act and the regulations promulgated thereunder or the
other applicable legal or Trading Market obligations.

 

20



--------------------------------------------------------------------------------

4.5 Stockholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that any Purchaser is an
“Acquiring Person” under any stockholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents. The Company
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.

4.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables in
the ordinary course of the Company’s business and prior practices), to redeem
any Company equity or equity-equivalent securities or to settle any outstanding
litigation.

4.7 Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold the Purchasers and their
respective directors, officers, shareholders, partners, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against a Purchaser, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representation,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party. The Company will not be liable to any
Purchaser Party under this Agreement (i) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchasers in this Agreement or in the other Transaction Documents.

 

21



--------------------------------------------------------------------------------

4.8 Reservation of Common Stock. The Company shall maintain a reserve, free of
preemptive rights, from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may be required to
fulfill its obligations under the Transaction Documents in full, including the
issuance of Conversion Shares and Warrant Shares.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by Purchasers who would
constitute a majority of the holders of Preferred Stock at Closing (“Majority
Purchasers”), by written notice to the other parties, if the Closing has not
been consummated on or before January 31, 2010.

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Eastern Time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (Eastern Time) on any Trading Day, (c) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto until changed by
notice given in accordance with this Section.

 

22



--------------------------------------------------------------------------------

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Majority Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
to the extent that the application of the General Corporation Law of the State
of Delaware is mandatorily applicable. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and federal courts located in Middlesex County, Massachusetts, USA.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts located in Middlesex County, Massachusetts, USA, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding has been commenced in an improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal

 

23



--------------------------------------------------------------------------------

service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, conversion and/or
exercise of the Securities, as applicable, for the applicable statute of
limitations.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
of the Securities is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing Securities is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement Security.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will

 

24



--------------------------------------------------------------------------------

be entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.

[SIGNATURE PAGE FOLLOWS]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CAMBRIDGE HEART, INC.     Address for Notice: By:  

/s/ Ali Haghighi-Mood

    100 Ames Pond Drive Name:   Ali Haghighi-Mood     Tewksbury, MA 01876 Title:
  President and Chief Executive Officer     Attn: President With a copy to
(which shall not constitute notice):    

Nutter, McClennen & Fish LLP

155 Seaport Blvd.

Boston, MA 02210

Attn: Michelle L. Basil, Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

26



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Cyril Malak

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

John Hynes

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

28



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Vicente Madrigal

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

29



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Gerardo Madrigal

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

30



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Saba Malak

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

31



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Luis Martins

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

32



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Roderick de Greef

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

33



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Jeffrey Wiggins Trust

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

34



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Richard Cohen

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

35



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Bailard Emerging Life Sciences Fund I, L.P.

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

36



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART SECURITIES

PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investing Entity or Person:   

Osiris Investment LLC

Signature of Authorized Signatory of Investing Entity or Person:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Address for Notice of Investing Entity or Person:   

 

  

 

  

 

   Address for Delivery of Securities for Investing Entity or Person (if not
same as above):

 

  

 

  

 

  

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

37



--------------------------------------------------------------------------------

Cambridge Heart, Inc.

Schedule I

 

Purchaser

   Subscription
Amount    Series D
Shares
Being
Purchased    Series D as
Converted
Being
Purchased    Aggregate
Short-Term
Warrants    Aggregate
Long-Term
Warrants

Cyril Malak

   $ 50,000    50    609,756    304,878    182,927

John Hynes

   $ 82,000    82    1,000,000    500,000    300,000

Vicente Madrigal

   $ 300,000    300    3,658,537    1,829,269    1,097,561

Gerardo Madrigal

   $ 50,000    50    609,756    304,878    182,927

Saba Malak

   $ 300,000    300    3,658,537    1,829,269    1,097,561

Luis Martins

   $ 315,000    315    3,841,463    1,920,732    1,152,439

Roderick de Greef

   $ 50,000    50    609,756    304,878    182,927

Jeffrey Wiggins Trust

   $ 300,000    300    3,658,537    1,829,269    1,097,561

Richard Cohen

   $ 35,000    35    426,829    213,415    128,049

Bailard Emerging Life Sciences Fund I, L.P.

   $ 100,000    100    1,219,512    609,756    365,854

Osiris Investment Partners, L.P.

   $ 270,000    270    3,292,683    1,646,342    987,805                      
    

Total

   $ 1,852,000    1,852    22,585,366    11,292,686    6,775,611

 

38